Case 3:11-cv-01609-CCC-EB Document 315 Filed 04/14/20 Page 1 of 2

TEN CTR LUANUEVEO STAVES DESTRECT caovuty
RE Vee MDOO LE Was; RECY PENAL 24) ANA m\ rH

DAV Sh EL ATLL
weg , GAN, NG : 3 ". CV ~ \\ ™ Vie Or

TYAQUEN | LAPP TAN, Cr a).

PLATATEF YS MoOTRON “YO EXeiveal@ coTinesses
EO TVS COU YROOM AVIS STE
WIEINESSES VESTN -

COMES NOC, OD es SG. rer, DUR BI AY a
Veo ho Evrel 61S ) KEsPaB TRON REVUES T
VIS Cesut yy WYO eK O\ ele ALL Ve eet HRN - Wear
LOTANESSES FROM CVE CourTiODOmM |: SVT LE
OUIEQ WENessey AME VEST hy inte » PuRsenary

“TO Wor. CT. Se A \Wonne For ATIACNEEA MERE Vo,

wae th - .
DAVTA EC, ‘agit 18585 “O87
U3. FIORENCE ~ MAY,
P.O. DOK. S@SO0O0

YI OREACE, CO. PADAL

FILED
SCRANTON

\. — APR i 2075

 
Case 3: 11 -CV- 01609- ccc EB -pocument 315 Filed 04/14/20 ae. 2 of 2 2

 

Seer herr re

RABIN aida cash cae a cs aaa a art oem tes te mets

 

 

 

 

 

    
   
  
 
 
   
   

 

 

 

em

waite ub Lh, hawt ;

Reg No:_ 1 O58 5 > 20
U.S. Penitentiary MAX
PO. Bex 8590 :
Florence, CO. 81226-8500,

RE :
SCRA

| APRA
